 

Exhibit 10.2

 

ANTERO RESOURCES CORPORATION

LONG-TERM INCENTIVE PLAN

 

RETENTION AWARD GRANT NOTICE

Pursuant to the terms and conditions of the Antero Resources Corporation
Long-Term Incentive Plan, as amended from time to time (the “Plan”), Antero
Resources Corporation (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) the cash award (the “Retention Award”) set
forth below under Section 6(h) of the Plan.  This Retention Award (this “Award”)
is subject to the terms and conditions set forth herein and in the Retention
Award Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan,
each of which is incorporated herein by reference.  Capitalized terms used but
not defined herein shall have the meanings set forth in the Plan.

 

Participant:

[___________]

Date of Grant:

[___________]

Total Amount of the Retention Award:

[___________]

Vesting Schedule:

[___________]

 

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Retention Award Grant Notice (this “Grant
Notice”).  You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations arising under the Agreement, the Plan
or this Grant Notice.  This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 



 



 

 

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.

 

 

ANTERO RESOURCES CORPORATION

 

 

 

By:

 

 

 

Alvyn A. Schopp

 

 

Chief Administrative Officer and Regional

 

 

Vice President

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

[Name of Participant]

 

 



SIGNATURE PAGE TO

RETENTION AWARD GRANT NOTICE



 

 

EXHIBIT A

RETENTION AWARD AGREEMENT

This Retention Award Agreement (this “Agreement”) is made as of the Date of
Grant set forth in the Grant Notice to which this Agreement is attached by and
between Antero Resources Corporation, a Delaware corporation (the “Company”),
and [___________] (“Employee”).  Capitalized terms used but not specifically
defined herein shall have the meanings specified in the Plan or the Grant
Notice.

1.         Award.  In consideration of Employee’s past and/or continued
employment with, or service to, the Company or a Subsidiary and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant set forth in the Grant Notice
(the “Date of Grant”), the Company hereby grants to Employee the Retention Award
set forth in the Grant Notice on the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan, which is incorporated herein by reference
as a part of this Agreement.  In the event of any inconsistency between the Plan
and this Agreement, the terms of the Plan shall control.  Unless and until the
Retention Award has become vested in the manner set forth in the Grant Notice,
Employee will have no right to receive any payments in respect of the Retention
Award.  Prior to settlement of this Award, this Award represents an unsecured
obligation of the Company, payable only from the general assets of the Company.

2.         Vesting of the Retention Award.

(a)        Except as otherwise set forth in this Section 2, the Retention Award
shall vest in accordance with the vesting schedule set forth in the Grant
Notice.  In the event of the termination of Employee’s employment prior to the
vesting of all of the Retention Award (but after giving effect to any
accelerated vesting pursuant to this Section 2), any unvested portion of the
Retention Award will be forfeited without further notice and at no cost to the
Company.

(b)        [___________]

3.         Settlement of the Retention Award.  As soon as administratively
practicable following the vesting of the Retention Award (or any portion
thereof) pursuant to Section 2, but in no event later than 30 days after such
vesting date, the Company shall deliver to Employee (or Employee’s permitted
transferee, if applicable) an amount in cash equal to the portion of the
Retention Award that has become vested on the applicable vesting date. Neither
this Section 3 nor any action taken pursuant to or in accordance with this
Agreement shall be construed to create a trust or a funded or secured obligation
of any kind.

4.         Tax Withholding.  The Company or any Affiliate may withhold and
deduct from any payments made or to be made pursuant to this Agreement all
federal, state, local and other taxes as the Company or any Affiliate deems to
be required pursuant to any law, ordinance or governmental regulation or ruling.

5.         Non-Transferability.  During the lifetime of Employee, the Retention
Award may not be sold, pledged, assigned or transferred in any manner other than
by will or the laws of descent and distribution, unless and until the cash
underlying the Retention Award has been paid.  Neither

 



Exhibit A-1

 



 

 

the Retention Award nor any interest or right therein shall be liable for the
debts, contracts or engagements of Employee or his or her successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is permitted by the preceding
sentence.

6.         Execution of Receipts and Releases.  Any payment of cash to Employee
or Employee’s legal representative, heir, legatee or distributee, in accordance
with this Agreement shall be in full satisfaction of all claims of such person
hereunder.  As a condition precedent to such payment or issuance, the Company
may require Employee or Employee’s legal representative, heir, legatee or
distributee to execute a release of claims and receipt therefor in such form as
it shall determine appropriate; provided, however, that any review period under
such release will not modify the date of settlement with respect to any vested
portion of the Retention Award.

7.         No Right to Continued Employment or Awards.

(a)        For purposes of this Agreement, Employee shall be considered to be
employed by the Company as long as Employee remains an Employee, or an employee
of a corporation or other entity (or a parent or subsidiary of such corporation
or other entity) assuming or substituting a new award for this Award.  Without
limiting the scope of the preceding sentence, it is specifically provided that
Employee shall be considered to have terminated employment with the Company at
the time of the termination of the “Affiliate” status of the entity or other
organization that employs Employee.  Nothing in the adoption of the Plan, nor
the Retention Award thereunder pursuant to the Grant Notice and this Agreement,
shall confer upon Employee the right to continued employment by, or a continued
service relationship with, the Company or any such Affiliate, or any other
entity, or affect in any way the right of the Company or any such Affiliate, or
any other entity to terminate such employment at any time.  Unless otherwise
provided in a written employment agreement or by applicable law, Employee’s
employment by the Company, or any such Affiliate, or any other entity shall be
on an at-will basis, and the employment relationship may be terminated at any
time by either Employee or the Company, or any such Affiliate, or other entity
for any reason whatsoever, with or without cause or notice.  Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee or its delegate, and
such determination shall be final, conclusive and binding for all purposes.

(b)        The grant of the Retention Award is a one-time benefit and does not
create any contractual or other right to receive a grant of Awards or benefits
in lieu of Awards in the future. Future Awards will be at the sole discretion of
the Company.

8.         Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of Employee, such
notices or communications shall be effectively delivered if hand delivered to
Employee at Employee’s principal place of employment or if sent by registered or
certified mail to Employee at the last address Employee has filed with





A-2

 



 

 

the Company.  In the case of the Company, such notices or communications shall
be effectively delivered if sent by registered or certified mail to the Company
at its principal executive offices.

9.         Agreement to Furnish Information.  Employee agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

10.       Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Retention Award granted hereby; provided¸
however, that the terms of this Agreement shall not modify and shall be subject
to the terms and conditions of any employment and/or severance agreement between
the Company (or an Affiliate or other entity) and Employee in effect as of the
date a determination is to be made under this Agreement.  Without limiting the
scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.  The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of Employee shall be effective
only if it is in writing and signed by both Employee and an authorized officer
of the Company.

11.       Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

12.       Successors and Assigns.  The Company may assign any of its rights
under this Agreement without Employee’s consent.  This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement will be binding upon Employee and Employee's beneficiaries,
executors, administrators and the person(s) to whom the Retention Award may be
transferred by will or the laws of descent or distribution.

13.       Clawback.  Notwithstanding any provision in this Agreement, the Grant
Notice or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all amounts paid hereunder shall be subject to forfeiture, repurchase,
recoupment and/or cancellation to the extent necessary to comply with such
law(s) and/or policy.

14.       Counterparts.  The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.  Delivery of an executed counterpart
of the Grant Notice by facsimile or pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart of the Grant Notice.





A-3

 



 

 

15.       Severability.  If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

16.       Code Section 409A. None of the Retention Award or any amounts payable
pursuant to this Agreement are intended to constitute or provide for a deferral
of compensation that is subject to Section 409A of the Code and the Treasury
regulations and other interpretive guidance issued thereunder (collectively,
“Section 409A”). Nevertheless, to the extent that the Committee determines that
the Retention Award may not be exempt from Section 409A, then, if Employee is
deemed to be a “specified employee” within the meaning of Section 409A, as
determined by the Committee, at a time when Employee becomes eligible for
settlement of the Retention Award upon Employee’s “separation from service”
within the meaning of Section 409A, then to the extent necessary to prevent any
accelerated or additional tax under Section 409A, such settlement will be
delayed until the earlier of: (a) the date that is six months following
Employee’s separation from service and (b) Employee’s death.  Notwithstanding
the foregoing, the Company makes no representations that the payments provided
under this Agreement are exempt from or compliant with Section 409A and in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.

[Remainder of Page Intentionally Blank]

A-4

 

